
	
		I
		111th CONGRESS
		1st Session
		H. R. 3776
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  100 percent deduction for the health insurance costs of
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Make Health Insurance
			 Affordable for Individuals and Small Businesses Act of
			 2009.
		2.Deduction for
			 qualified health insurance costs of individuals
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Costs of
				qualified health insurance
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the amount paid during the taxable year for
				coverage for the taxpayer, his spouse, and dependents under qualified health
				insurance.
						(b)Qualified health
				insuranceFor purposes of this section, the term qualified
				health insurance means insurance which constitutes medical care; except
				that such term shall not include any insurance if substantially all of its
				coverage is of excepted benefits described in section 9832(c).
						(c)Special
				rules
							(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a deduction under section
				162(l) or 213(a). Any amount taken into account in determining the credit
				allowed under section 35 shall not be taken into account for purposes of this
				section.
							(2)Deduction not
				allowed for self-employment tax purposesThe deduction allowable
				by reason of this section shall not be taken into account in determining an
				individual’s net earnings from self-employment (within the meaning of section
				1402(a)) for purposes of chapter
				2.
							.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(22)Costs of
				qualified health insuranceThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and inserting before such item the
			 following new item:
				
					
						Sec. 224. Costs of qualified health
				insurance.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
